Per Curiam,
The competent evidence produced at the hearing clearly warrants the finding of the'Compensation board that “at the time of the parade deceased was driving a team of mules belonging to defendant, as his (the driver’s) voluntary act and as hist individual contribution toward the parade” and that “the parade was not held during the working hours of the deceased and he was not under pay of the defendant at that time.” The disallowance of compensation was, therefore, not error.
The appeal is dismissed.